UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2015 or ¨ TRANSITION REPORT PURSUANT TO SECTION13 OR15(d)OFTHESECURITIES EXCHANGE ACT OF1934 Commission File Number001-36184 RELYPSA,INC. (Exact name of registrant as specified in its charter) Delaware 26-0893742 (State or other jurisdiction ofincorporation or organization) (I.R.S. EmployerIdentification Number) 100 Cardinal Way Redwood City, CA 94063 (Address of principal executive offices) (Zip Code) (650) 421-9500 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ¨ Acceleratedfiler x Non-accelerated filer ¨(do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).Yes ¨Nox As of August 1, 2015, the registrant had 41,586,756 shares of common stock outstanding. Relypsa, Inc. Quarterly Report on Form 10-Q Index PARTI FINANCIALINFORMATION 3 ITEM 1: Financial Statements 3 Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statements of Comprehensive Loss 5 Condensed Consolidated Statements of Cash Flows 6 Notes to Unaudited Interim Condensed Consolidated Financial Statements 7 ITEM 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 ITEM 3: Quantitative and Qualitative Disclosures about Market Risk 23 ITEM 4: Controls and Procedures 24 PARTII OTHER INFORMATION 25 ITEM 1: Legal Proceedings 25 ITEM 1A: Risk Factors 25 ITEM 2: Unregistered Sales of Equity Securities and Use of Proceeds 52 ITEM 3: Defaults Upon Senior Securities 52 ITEM 4: Mine Safety Disclosures 52 ITEM 5: Other Information 52 ITEM 6: Exhibits 53 Signatures 55 -2- PART I. FINANCIAL INFORMATION Item 1. Financial Statements Relypsa, Inc. Condensed Consolidated Balance Sheets (In thousands, except per share amounts) June 30, December31,2014 (unaudited) Assets Current assets: Cash and cash equivalents $ $ Short-term investments Restricted cash — Other receivables Prepaid expenses and other current assets Total current assets Restricted cash Property and equipment, net Other assets Total assets $ $ Liabilities and stockholders’ equity Current liabilities: Accounts payable $ $ Accrued payroll and related expenses Accrued liabilities Deferred rent, current portion 64 Line of credit, current portion Capital loan, current portion — Total current liabilities Long-term liabilities: Deferred rent, long-term Line of credit 26 Capital loan Total liabilities Commitments and contingencies Stockholders’ equity: Preferred stock: $0.001 par value; 5,000 shares authorized at June 30, 2015 and December 2014; no shares issued and outstanding at June 30, 2015 and December 31, 2014 — — Common stock: $0.001 par value; 300,000 shares authorized at June 30, 2015 and December 31, 2014; 41,563 and 35,045 shares issued and outstanding at June 30, 2015 and December 31, 2014, respectively 42 35 Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes. -3- Relypsa, Inc. Condensed Consolidated Statements of Operations (Unaudited) (In thousands, except share and per share amounts) ThreeMonthsEnded June 30, SixMonthsEndedJune 30, Operating expenses: Research and development $ General and administrative Total operating expenses Loss from operations ) Interest and other income, net 36 64 Interest expense ) Net loss $ ) $ ) $ ) $ ) Net loss per share, basic and diluted $ ) $ ) $ ) $ ) Weighted average common shares used to compute net loss per share, basic and diluted See accompanying notes. -4- Relypsa, Inc. Condensed Consolidated Statements of Comprehensive Loss (Unaudited) (In thousands) Three Months EndedJune 30, Six Months EndedJune 30, Net loss $ ) $ ) $ ) $ ) Other comprehensive income (loss): Unrealized (loss) gain on available-for-sale securities, net of tax ) 2 11 6 Total comprehensive loss $ ) $ ) $ ) $ ) See accompanying notes. -5- Relypsa, Inc. Condensed Consolidated Statements of Cash Flows (Unaudited) (In thousands) SixMonthsEndedJune 30, Operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Stock-based compensation Amortization of debt issuance costs 21 16 Amortization of debt discount 73 75 Accretion of final debt payment Accrued interest on capital loan — 71 Investment premium amortization — Loss on disposal of fixed assets 13 — Changes in assets and liabilities: Other receivables ) Prepaid expenses and other current assets Other assets and restricted cash ) ) Accounts payable ) Accrued and other liabilities ) Deferred rent Net cash used in operating activities ) ) Investing activities Purchases of investments ) ) Proceeds from maturities of short-term investments Proceeds from sales of short-term investments — Purchases of property and equipment ) ) Net cash used in investing activities ) ) Financing activities Net proceeds from public offerings Proceeds from common stock option exercises Proceeds from purchases under the Employee Stock Purchase Plan — Net proceeds from capital loan — Repayment of capital loan — ) Repayment of equipment line of credit ) ) Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Noncash investing and financing activities Change in unrealized gain on investments 11 6 Issuance of warrants in connection with capital loan — Accounts payable related to purchase of property and equipment — See accompanying notes. -6- Relypsa, Inc. Notes to Unaudited Interim Condensed Consolidated Financial Statements 1. Description of Business and Significant Accounting Policies Organization Relypsa, Inc. (Relypsa or the Company) is a biopharmaceutical company dedicated to the development and commercialization of new non-absorbed polymeric drugs for important applications in renal, cardiovascular and metabolic disease. Relypsa’s lead product candidate is Patiromer for Oral Suspension, or Patiromer FOS. A new drug application has been filed with the U.S. Food and Drug Administration (FDA) for Patiromer FOS for the treatment of hyperkalemia and is currently under review. The FDA has assigned a Prescription Drug User Fee Act, or PDUFA, action date of October 21, 2015 for completion of review for the Company’s New Drug Application (NDA). The Company commenced operations on October29, 2007. The Company’s principal operations are based in Redwood City, California and it operates in one segment. On October 28, 2014, Relypsa UK LTD was incorporated as a wholly-owned subsidiary of the Company.
